Title: From Thomas Boylston Adams to William Smith Shaw, 14 May 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 14th: May 1801.

I enclose you a paper, which contains the Sentence referred to in my last, passed upon the troopers who flogged Duane. You will be able to form from the perusal of it, a more accurate opinion of the merits, than you could from my statement.
The Circuit Court of the United States, under the new organization, opened on Monday—Present the three Judges. I attended & heard the charge delivered by Judge Tilghman; it was well received & I think, deservedly so. The Grand jury was summoned by the new Marshal and though composed of respectable characters, was a very mixed assemblage.
I have been since Monday noon until last evening at Norristown County Court, and did not hear the proceedings in the case of the Senate against Duane—You will see by the papers the grounds upon which the trial was postponed to next term—The non-attendance of the Commissioners named on behalf of the Senate to take depositions, was assigned as the principal inducement to put off the cause—Mr. Otis was one of the Commissioners & can inform you why he did not attend a second time. It is said he left Washington before the second day of meeting arrived. I have no doubt that he had the best of reasons for not going or rather for not staying till the second meeting, and the bare-faced impudence of Duane in making this a pretext for postponing his trial, ought not to have availed him. I am really alarmed when I see such a multiplicity of examples, wherein these paltry grounds are admitted in our Courts of Justice to delay the trials of these criminals. Judge Chase is the only instance of firmness on similar occasions that can be produced, & had the principle laid down by him in the case of Cooper & Callender been applied to the present, the trial must have proceeded. But who can bear to be libelled in the Aurora?
I am cordially, your friend
T B Adams